  Case 19-43029       Doc 59     Filed 11/21/19 Entered 11/21/19 14:24:09            Desc Main
                                   Document     Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:
                                                                            Chapter 11
Tiger Oak Media, Inc.

                                                                            BK 19-43029

                               Debtor(s).


                        AMENDED COMMITTEE OF UNSECURED
                          CREDITORS IN CHAPTER 11 CASE


        D&J Printing (Hess Print Solutions) has notified the United States Trustee that it no
longer wants to serve on the official committee of unsecured creditors. The United States
Trustee appointed Integrated Consulting Services, LLC as a replacement member because
Integrated had returned a questionnaire indicating an interest in serving on the committee. The
undersigned counsel inadvertently forgot that Integrated Consulting Services became a
professional of the debtor and waived their prepetition claim. Integrated is therefore not eligible
to serve on the committee.

       The United States Trustee files this amended appointment to reflect that the creditors
D&J Printing (Hess Print Solutions) and Integrated Consulting Services, LLC have been
removed from committee membership and should be removed from all notice or contract
regarding the official committee of creditors

             .
November 21, 2019                            Respectfully submitted,

                                             JAMES L. SNYDER
                                             Acting United States Trustee
                                             Region 12


                                      By:    /s/ Sarah J. Wencil
                                             Sarah J. Wencil
                                             Trial Attorney
                                             IA Atty I.D. No. 14014
                                             U.S. Trustee's Office
                                             300 South Fourth St., #1015
                                             Minneapolis, MN 55415
                                             (612) 334-1366
